El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
María Alejandro Pinto solicitó la cancelación en el re-gistro de la propiedad de la inscripción de una hipoteca, por haber transcurrido el período de 20 años, de confor-midad con el párrafo final de la sección 2 de la Ley (núm. 12) aprobada el 29 de agosto de 1923. (Leyes de Puerto Rico, Sesión Extraordinaria de 1923, página 37.) El regis-trador se negó a cancelar esta inscripción fundándose en que la ley de 1923, según quedó enmendada en 1936 (Leyes de Puerto Rico, Sesión Extraordinaria de 1936, página 149) no dispone la cancelación de tales asientos a instancia de parte interesada luego del transcurso de veinte años. La cuestión en controversia ■ es si la sección 2 de la Ley. de 1923 fué derogada por la enmienda de 1936.
 Por la sección primera de la Ley (núm. 12) de 1923 el registrador quedó autorizado para cancelar en el re-*663gistro de la propiedad distintas clases de asientos agrupa-dos en diversos párrafos bajo las letras (a), (b), (c), y (d). El párrafo (a) especificaba “las menciones de hipoteca, de censos y de otros derechos.” El párrafo (b) especificaba “las anotaciones de embargo y otras similares.” El pá-rrafo (c) especificaba “las inscripciones de fianzas hipote-carias para garantizar el ejercicio de cargos públicos” etc. El párrafo (d) se refería a los gravámenes por razón de sentencias. Este artículo no contenía precepto alguno rela-tivo a la cancelación de los asientos de hipoteca.
La sección 2 autorizaba a los dueños de bienes inmuebles sobre los cuales pesen gravámenes hipotecarios que tengan veinte años de vencidos o de constituidos para presentar una petición solicitando la cancelación de dichas hipotecas. El párrafo final de esa sección lee así:
“Transcurrido un año desde la vigencia de esta Ley, los regis-tradores, a instancia de las personas interesadas ya indicadas, pro-cederán á la cancelación de las hipotecas referidas en esta sección, sin necesidad de notificación alguna, si no se hubiere acreditado en el registro la interposición de la demanda en cobro de la misma o la de subsistencia de tales gravámenes.”
Las secciones 3 y 4 disponían:
“Sección 3. — Los registradores de la propiedad procederán a cancelar de oficio o a instancia de parte las anotaciones de embargo por razón de contribuciones, al transcurrir un año desde la fecha de la anotaeió(n.
“Sección 4. — Las secciones precedentes se denominarán sección 888-a, 388-á y 388-c, respectivamente; de la Ley Hipotecaria y se insertarán en el lugar correspondiente de este texto legal en cualquier reimpresión oficial del mismo que se hiciere.”
En 1924 (Leyes de Puerto Kdco, Sesión Extraordinaria, página 109) la Legislatura enmendó el inciso (a) de la sección primera de la ley de 1923. En 1936 la Legislatura aprobó la Ley (núm 19) en que se funda el registrador, ti-tulada “Ley para enmendar la Ley No. 12 de agosto 29, 1923, enmendada a su vez por la Ley No. 12, de junio 25, *6641924, la que se insertará como artículo 388-A de la Ley Hi-potecaria.” La parte pertinente de la sección 1 conforme aparece en español e inglés lee:
“Sección 1. — La Ley número 12 de agosto 29, 1923, según ha sido enmendada por la Ley número 12 de junio 25, 1924, queda en-mendada y redactada del modo siguiente, y se insertará como ar-tículo 388-A de la Ley Hipotecaria.
“ ‘Artículo 388-A. — Los registradores de la propiedad, a instan-cia de parte, autenticada ante notario procederán a cancelar en el respectivo registro.’ ”
“Section 1. — An amendment is hereby made to Act No. 12, of August 29, 1923, as amended' bj^ Act No. 12, of June 25, 1924, which amendment shall read as follows and shall be inserted as Article 388-A of the Mortgage Law:
“ ‘Article 388-A. — On application of a party, authenticated before a notary, the registrars of property shall proceed to cancel in the respective register: . . . . ’ ”
A los preceptos que acabamos de citar siguen los incisos (a), (b), (c) y (d) de la sección 1 de la ley de 1923 con ciertas alteraciones y modificaciones de menor importancia.
La sección 3 simplemente dice:
“Toda ley o parte de la misma que se oponga a la presente, queda por ésta derogada.”
El contexto de la versión castellana de la sección 1 de la Ley (núm. 19) de 1936 “queda enmendada y redactada del modo siguiente” tiende a sostener la teoría del' regis-trador de quería sección 2 de la ley de 1923 y todas las de-más disposiciones de esa ley no repetidas en la ley de 1936 fueron derogadas. Véase 59 C. J. 924, sección 526; Id. 925, 926, sección 527. El lenguaje usado en la versión española del título es también muy consistente con la teoría del caso sustentada por el registrador. Por otra parte, las seccio-nes 1, 2 y 3 de la ley de 1923, aprobadas como artículos 388-A, 388-B y 388-C de la Ley Hipotecaria tienden bacia una política definida por parte de la Legislatura en rela-ción con las hipotecas especificadas en el artículo 388-B, *665y los embargos por contribuciones atrasadas especificados en el artículo 388-C, así como las menciones de bipotec'as y de otros derechos a que se bace referencia en el artículo 388-A. Esta política en sn tendencia y objetivo' generales fué uniforme. Sujeta a ciertas variaciones relativas al período de tiempo requerido en cada caso y otras diferen-cias sin importancia en los detalles, el remedio era el mismo cuando se trataba de embargos por contribuciones atrasa-das, cuando se trataba de hipotecas vencidas por muchos años, y cuando se trataba de los otros asientos a que se hacía referencia en los incisos a, b, c, y d del artículo 388-A. Eas únicas modificaciones realmente hechas por la ley de 1936 fueron ciertos cambios insignificantes en uno o más de los cuatro incisos del artículo 388-A. No hubo cambio o modificación sustancial en el objetivo y política legisla-tivos del artículo 388-A tal cual éste fué originalmente re-dactado en 1923 o según quedó enmendado en 1924 (Ley núm. 12 de 1924, pág. 109). Fuera del hecho de que la Le-gislatura no repitió los artículos 388-Ó y 388-c en la Ley de 1936, nada hay que indique la intención legislativa de que estos artículos sean derogados. Las derogaciones implícitas no son favorecidas por la ley. Si la Legislatura hubiese tenido la intención de abandonar la política por ella seguida por espacio de más de diez años en los artículos 388-b y 388-c de la Ley Hipotecaria, y al mismo tiempo dejar en vigor esa misma política, tal cual era evidenciada por el ar-tículo 388-a, ella probablemente hubiera dicho en la sección 3 de la ley de 1936: “Las secciones 2 y 3 de la ley de 1923 conocidas hasta ahora como artículos 388-B y 388-C de la Ley Hipotecaria y toda otra ley o parte de ley que se oponga a la presente queda derogada.” Por estas razones, no es-tamos dispuestos a imputar semejante intención a la Legis-latura meramente por haber dejado de repetir esos artículos en la ley de 1936.

Debe revocarse la nota recurrida.

El Juez Presidente Señor del Toro no intervino.